Name: Council Regulation No 145/69/EEC of 16 January 1969 modifying Regulation No 823/68/EEC concerning the levy to be raised when importing tilsit, havarti and esrom cheeses
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31969R0145RÃ ¨glement (CEE) n ° 145/69 du Conseil, du 16 janvier 1969, modifiant le rÃ ¨glement (CEE) n ° 823/68 en ce qui concerne le prÃ ©lÃ ¨vement Ã percevoir lors de l'importation des fromages tilsit, havarti et esrom Journal officiel n ° L 021 du 28/01/1969 p. 0001 - 0002++++ ( 1 ) JO N L 148 DU 28 . 6 . 1968 , P . 13 . ( 2 ) JO N L 151 DU 30 . 6 . 1968 , P . 3 . REGLEMENT ( CEE ) N 145/69 DU CONSEIL DU 16 JANVIER 1969 MODIFIANT LE REGLEMENT ( CEE ) N 823/68 EN CE QUI CONCERNE LE PRELEVEMENT A PERCEVOIR LORS DE L'IMPORTATION DES FROMAGES TILSIT , HAVARTI ET ESROM LE CONSEIL DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 804/68 DU CONSEIL , DU 27 JUIN 1968 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ) , ET NOTAMMENT SON ARTICLE 14 PARAGRAPHE 6 , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QUE LE REGLEMENT ( CEE ) N 823/68 ( 2 ) , A DETERMINE LES GROUPES DE PRODUITS ET LES DISPOSITIONS SPECIALES RELATIVES AU CALCUL DES PRELEVEMENTS DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ; QUE , SELON CES DISPOSITIONS , LE FROMAGE DU TYPE ESROM , RELEVANT ACTUELLEMENT DE LA SOUS-POSITION 04.04 E I B ) 3 DU TARIF DOUANIER COMMUN , EST SOUMIS AU PRELEVEMENT APPLICABLE AUX PRODUITS FAISANT PARTIE DU GROUPE N 11 ; CONSIDERANT QUE LA SOUS-POSITION DE CE FROMAGE DANS LE COMMERCE INTERNATIONAL EST TELLE QU'IL PEUT ETRE COMMERCIALISE A DES PRIX DISTINCTS DE CEUX PRATIQUES POUR LES AUTRES FROMAGES DE CE GROUPE ; QU'IL EST , DES LORS , POSSIBLE DE TENIR COMPTE POUR LE CALCUL DU PRELEVEMENT DES PRIX PRATIQUES POUR L'EXPORTATION VERS LA COMMUNAUTE ; CONSIDERANT QU'AFIN D'ATTEINDRE CE BUT SANS RENONCER , TOUTEFOIS , A UNE GARANTIE EN CE QUI CONCERNE LE NIVEAU DU PRIX A L'IMPORTATION , IL EST APPROPRIE D'ETENDRE AU FROMAGE EN CAUSE L'APPLICATION DU REGIME VALABLE POUR LES FROMAGES TILSIT ET HAVARTI ; CONSIDERANT QUE TOUS CES FROMAGES PEUVENT ETRE PRODUITS AVEC DES TENEURS DIFFERENTES EN MATIERES GRASSES ; QUE LA DIFFERENCE DES VALEURS DE LA MATIERE GRASSE DANS LA COMMUNAUTE ET DANS LES PAYS TIERS EST TELLE QUE LA PERCEPTION D'UN PRELEVEMENT UNIFORME PEUT ENTRAINER DES DISTORSIONS DE CONCURRENCE ; QU'IL EST , DES LORS , NECESSAIRE DE PREVOIR UNE DIFFERENCIATION FORFAITAIRE DU PRELEVEMENT EN FONCTION DE LA TENEUR EN MATIERES GRASSES DES PRODUITS EN CAUSE ; CONSIDERANT QUE , CONFORMEMENT A L'ARTICLE 19 PARAGRAPHE 1 DU REGLEMENT ( CEE ) N 804/68 , LA NOMENCLATURE PREVUE AU PRESENT REGLEMENT EST REPRISE AU TARIF DOUANIER COMMUN , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER LE LIBELLE DE LA SOUS-POSITION 04.04 E I DU TARIF DOUANIER COMMUN , FIGURANT A L'ANNEXE II DU REGLEMENT ( CEE ) N 823/68 , EST MODIFIE COMME SUIT : " I . D'UNE TENEUR EN POIDS DE MATIERES GRASSES INFERIEURE OU EGALE A 39 % ET D'UNE TENEUR EN POIDS EN EAU DANS LA MATIERE NON GRASSE : A ) INFERIEURE OU EGALE A 47 % B ) SUPERIEURE A 47 % ET INFERIEURE OU EGALE A 72 % : 1 . CHEDDAR , CHESTER 2 . TILSIT , HAVARTI ET ESROM , D'UNE TENEUR EN MATIERES GRASSES EN POIDS DE LA MATIERE SECHE ( 2 ) : AA ) INFERIEURE OU EGALE A 48 % BB ) SUPERIEURE A 48 % 3 . AUTRES C ) SUPERIEURE A 72 % PRESENTES EN EMBALLAGES IMMEDIATS D'UN CONTENU NET INFERIEUR OU EGAL A 125 G . " ARTICLE 2 LE TEXTE DE L'ARTICLE 8 DU REGLEMENT ( CEE ) N 823/68 EST REMPLACE PAR LE TEXTE SUIVANT : " A L'EGARD DES PAYS TIERS POUR LESQUELS IL EST CONSTATE QU'A L'IMPORTATION DANS LA COMMUNAUTE LE PRIX PRATIQUE POUR DES PRODUITS FAISANT PARTIE DU GROUPE N 11 ET RELEVANT DE LA SOUS-POSITION 04.04 E I B ) 2 , ORIGINAIRES ET EN PROVENANCE DE LEUR TERRITOIRE , N'EST PAS INFERIEURE A 85 UNITES DE COMPTE POUR 100 KILOGRAMMES , LE PRELEVEMENT POUR 100 KILOGRAMMES DE PRODUIT EST EGAL : 1 . S'IL RELEVE DE LA SOUS-POSITION 04.04 E I B ) 2 AA ) , AU PRIX DE SEUIL DIMINUE DE 85 UNITES DE COMPTE ; 2 . S'IL RELEVE DE LA SOUS-POSITION 04.04 E I B ) 2 BB ) , A LA SOMME DES ELEMENTS SUIVANTS : A ) UN ELEMENT EGAL AU PRELEVEMENT CALCULE CONFORMEMENT AU POINT 1 , B ) UN ELEMENT EGAL A 20 UNITES DE COMPTE . " ARTICLE 3 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE TROISIEME JOUR SUIVANT CELUI DE SA PUBLICATION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 16 JANVIER 1969 . PAR LE CONSEIL LE PRESIDENT P . LARDINOIS